Exhibit 10.32

Marchex, Inc.

2004 EMPLOYEE STOCK PURCHASE PLAN

As amended on December 20, 2012

 

1. Purpose.

It is the purpose of this Employee Stock Purchase Plan to provide a means
whereby eligible employees may purchase Class B common stock of Marchex, Inc.
(the “Company”) through after-tax payroll deductions. It is intended to provide
a further incentive for employees to promote the best interests of the Company
and to encourage stock ownership by employees in order that they may participate
in the Company’s economic growth. It is the intention, but not the obligation,
of the Company that the Plan qualify as an “employee stock purchase plan” within
the meaning of Section 423 of the Internal Revenue Code, and that the provisions
of this Plan be construed in a manner consistent with the Code.

 

2. Definitions.

The following words or terms, when used herein, shall have the following
respective meanings:

(a) “Account” means the Employee Stock Purchase Account established for a
Participant under Section 7 hereunder.

(b) “Board of Directors” shall mean the Board of Directors of the Company.

(c) “Code” shall mean the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder.

(d) “Committee” shall mean the committee described in Section 5.

(e) “Common Stock” shall mean shares of the Company’s Class B common stock with
a par value of $.01 per share.

(f) “Company” shall mean Marchex, Inc., a Delaware corporation.

(g) “Compensation” means the amount of money reportable on the employee’s
Federal Income Tax Withholding Statement, excluding overtime, shift premium,
incentive or bonus awards, allowances and reimbursements for expenses such as
relocation allowances for travel expenses, income or gains on the exercise of
Company stock options or stock appreciation rights, and similar items, whether
or not shown on the employee’s Federal Income Tax Withholding Statement.
Notwithstanding the foregoing, the Board of Directors or Committee in its sole
discretion from time to time may substitute another definition of compensation
to be eligible to be taken into account under the Plan, provided that no such
determination shall include or exclude any type or amount of Compensation
contrary to the requirements of Section 423 of the Code.

 

- 1 -



--------------------------------------------------------------------------------

(h) “Effective Date” shall mean the first date that the Company’s Common Stock
is publicly traded as a result of the Company’s initial underwritten public
offering (“IPO”) of shares of its Common Stock, with gross proceeds in excess of
$20 million, pursuant to an effective registration statement filed by the
Company under the Securities Act of 1933, as amended.

(i) “Eligible Employees” shall mean all persons employed by the Company or a
Subsidiary and classified by the Company or the Subsidiary as an employee for
federal income tax withholding purposes, but excluding:

(1) Persons who have been employed by the Company or a Subsidiary for less than
three months on the first day of the Purchase Period, with the exception of a
person previously eligible;

(2) Persons whose customary employment is less than twenty hours per week or
five months or less per year; and

(3) Persons who are deemed for purposes of Section 423(b)(3) of the Code to own
stock possessing 5% or more of the total combined voting power or value of all
classes of stock of the Company or a Subsidiary.

Except as otherwise provided in Section 12, for purposes of the Plan, the
employment relationship shall be treated as continuing intact while an
individual is on military leave or other leave of absence approved by the
Company or a Subsidiary. Where the period of leave exceeds 90 days and the
individual’s right to re-employment is not guaranteed either by statute or by
contract, the employment relationship shall be deemed to have terminated on the
91st day of such leave.

(j) “Exercise Date” shall mean the last day of a Purchase Period; provided,
however, that if such date is not a business day, “Exercise Date” shall mean the
immediately preceding business day.

(k) “Participant” shall mean an Eligible Employee who elects to participate in
the Plan under Section 6 hereunder.

(l) “Plan” shall mean the Marchex, Inc. 2004 Employee Stock Purchase Plan, as
amended to date.

(m) “Purchase Periods” shall mean the four purchase periods within each calendar
year, the first commencing on January 1st of each calendar year and continuing
through the March 31st of such calendar year, the second commencing on April 1st
of each calendar year and continuing through June 30th of such calendar year,
the third commencing on July 1st of each calendar year and continuing through
the September 30th of such

 

- 2 -



--------------------------------------------------------------------------------

calendar year, and the fourth commencing on October 1st of each calendar year
and continuing through December 31st of such calendar year. However, the first
Purchase Period shall commence on the first date that the Common Stock is
publicly traded as a result of the Company’s IPO and shall end on the last day
of the quarter in which the IPO occurs.

(n) “Purchase Price” for each share purchased shall be 85% of the closing price
of the Common Stock on (i) the first business day of such relevant Purchase
Period, or (ii) the relevant Exercise Date, whichever closing price shall be
less. Notwithstanding the foregoing, effective January 1, 2006, the “Purchase
Price” for each share purchased shall be 95% of the closing price of Common
Stock on the Exercise Date. Such closing price shall be (a) the closing price on
any national securities exchange on which the Common Stock is listed, (b) the
closing price of the Common Stock on the Nasdaq Global Market, or (c) the
average of the closing bid and asked prices in the over-the-counter-market,
whichever is applicable, as published in The Wall Street Journal; provided,
however, that, with respect to the first Purchase Period, the closing price on
the Effective Date shall be the initial public offering price provided for in
the underwriting agreement entered into by the Company in connection with the
IPO. If no sales of Common Stock were made on such a day, the price of the
Common Stock for purposes of clauses (a) and (b) above shall be the reported
price for the next preceding day on which sales were made.

(o) “Subsidiary” shall mean any present or future corporation which (i) would be
a subsidiary corporation as defined in Section 424(f) of the Code, and (ii) is
designated by the Board of Directors as a participating employer for purposes of
this Plan.

 

3. Grant of Option to Purchase Shares.

Each Eligible Employee shall be granted an option (“Option”) effective on the
first day of each Purchase Period to purchase shares of Common Stock. The term
of the Option shall be the length of the Purchase Period. The number of shares
subject to each Option shall be the quotient of the aggregate payroll deductions
in the Purchase Period authorized by each Participant in accordance with
Section 6 divided by the Purchase Price, but in no event shall the number of
shares subject to each Option be in excess of 1,000 shares per Purchase Period
(subject to adjustment in accordance with Section 4), or such other number of
shares as determined from time to time by the Board of Directors or the
Committee. Notwithstanding the foregoing, no employee shall be granted an Option
which permits his right to purchase shares under the Plan to accrue at a rate
which exceeds in any one calendar year $25,000 (or such other amount as may be
prescribed from time to time under Section 423 of the Code) of the fair market
the value of the Common Stock as of the date the Option to purchase is granted.

 

4. Shares.

Subject to adjustment upon changes in capitalization of the Company as provided
this Section 4, the maximum number of shares of Common Stock which shall be made
available for issuance to and purchase by Participants under this Plan shall be
300,000 shares. The shares of Common Stock subject to the Plan shall be either
shares of authorized but unissued Common Stock or

 

- 3 -



--------------------------------------------------------------------------------

shares of Common Stock reacquired by the Company and held as treasury shares.
Shares of Common Stock not purchased under an Option terminated pursuant to the
provisions of the Plan may again be subject to Options granted under the Plan.
The aggregate number of shares of Common Stock which may be purchased pursuant
to Options granted hereunder, the number of shares of Common Stock covered by
each outstanding Option, and the purchase price for each such Option shall be
appropriately adjusted for any increase or decrease in the number of outstanding
shares of Common Stock resulting from a stock split or other subdivision or
consolidation of shares of Common Stock or for other capital adjustments or
payments of stock dividends or distributions or other increases or decreases in
the outstanding shares of Common Stock effected without receipt of consideration
by the Company provided, however, that conversion of any convertible securities
of the Company shall not be deemed to have been “effected without receipt of
consideration.” Such adjustment shall be made by the Board of Directors whose
determination in that respect shall be binding and conclusive.

 

5. Administration.

The Plan shall be administered by the Board of Directors or a Committee (which
may be the same committee as the Company’s compensation committee) as may be
appointed from time to time by the Board of Directors. Committee members shall
be ineligible to participate under the Plan. All members of the Committee shall
serve at the discretion of the Board. The Board of Directors or the Committee,
if one has been appointed, is vested with full authority to interpret the terms
of the Plan, to remedy any ambiguity, inconsistency, or omission, and to make,
administer and interpret such equitable rules and regulations regarding the Plan
as it may deem advisable. The Board of Directors, or the Committee’s, if one has
been appointed, determinations as to the interpretation and operation of the
Plan shall be final, binding and conclusive. No member of the Board of Directors
or the Committee shall be liable for any action or determination made in good
faith with respect to the Plan or any Option granted under the Plan.

 

6. Election to Participate.

An Eligible Employee may elect to become a Participant in the Plan for a
Purchase Period by completing a “Stock Purchase Agreement” form prior to the
first day of the Purchase Period for which the election is made. Such Stock
Purchase Agreement shall be in such form as shall be determined from time to
time by the Board of Directors or the Committee. The election to participate
shall be effective for the Purchase Period for which it is made. The Stock
Purchase Agreement shall remain in effect for successive Purchase Periods unless
modified as provided in Section 9 or terminated or suspended as provided in
Sections 11 and 12. There is no limit on the number of Purchase Periods for
which an Eligible Employee may elect to become a Participant in the Plan. In the
Stock Purchase Agreement, the Eligible Employee shall authorize regular payroll
deductions of any full percentage of his Compensation, but in no event less than
one percent (1%) or more than fifteen percent (15%) of his Compensation.
Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code and Section 3 herein, a Participant’s payroll
deductions may be decreased during any Purchase Period scheduled to end during
the current calendar year to 0%. Payroll deductions shall re-commence at the
rate provided in such Participant’s Stock Purchase Agreement at the beginning of
the first Purchase Period that is scheduled to end in the following calendar
year, unless terminated by the

 

- 4 -



--------------------------------------------------------------------------------

Participant as provided in Section 9. Except as otherwise provided in Section 9,
an Eligible Employee may not change his authorization during a Purchase Period
to which the election applies. Options granted to Eligible Employees who have
failed to execute a Stock Purchase Agreement within the time periods prescribed
by the Plan will automatically lapse.

 

7. Employee Stock Purchase Account.

An Employee Stock Purchase Account will be established for each Participant in
the Plan for bookkeeping purposes, and payroll deductions made under Section 6
will be credited to such Accounts. However, prior to the purchase of shares in
accordance with Section 8 or withdrawal from or termination of the Plan in
accordance with the provisions hereof, the Company may use for any valid
corporate purpose all amounts deducted from a Participant’s compensation under
the Plan and credited for bookkeeping purposes to his account. The Company shall
be under no obligation to pay interest on funds credited to a Participant’s
account, whether upon purchase of shares in accordance with Section 8 or upon
distribution in the event of withdrawal from or termination of the Plan as
herein provided.

 

8. Purchase of Shares.

Each Eligible Employee who is a Participant in the Plan automatically and
without any act on his part will be deemed to have exercised his Option on each
Exercise Date to the extent that the balance then in his Account under the Plan
is sufficient to purchase at the Purchase Price whole shares of the Company’s
stock subject to his Option and the limitations described in Section 3. Any
balance remaining in the Participant’s Account shall be refunded to the
Participant in cash.

 

9. Withdrawal.

A Participant who has elected to authorize payroll deductions for the purchase
of shares of Common Stock may cancel his election by written notice of
cancellation (“Cancellation”) delivered to the office or person designated by
the Company to receive Stock Purchase Agreements, but any such Cancellation must
be so delivered not later than ten (10) days before the relevant Exercise Date.
A Participant will receive in cash, as soon as practicable after delivery of the
Cancellation, the amount credited to his Account. Any Participant who so
withdraws from the Plan may again become a Participant at the start of the next
Purchase Period in accordance with Section 6.

 

10. Issuance of Stock Certificates.

The shares of Common Stock purchased by a Participant shall, for all purposes,
be deemed to have been issued and sold at the close of business on the Exercise
Date. Prior to that date none of the rights or privileges of a stockholder of
the Company, including the right to vote or receive dividends, shall exist with
respect to such shares.

Within a reasonable time after the Exercise Date, the Company shall issue and
deliver a certificate for the number of shares of Common Stock purchased by a
Participant for the

 

- 5 -



--------------------------------------------------------------------------------

Purchase Period, which certificate shall be registered either in the
Participant’s name, or jointly in the names of the Participant and his spouse,
as the Participant shall designate in his Stock Purchase Agreement. Such
designation may be changed at any time by filing notice thereof with the person
designated by the Company to receive such notices. In the alternative, the
Company may provide for uncertificated, book entry issuance of the shares of
Common Stock purchased under the Plan.

 

11. Termination of Employment.

Upon a Participant’s termination of employment for any reason, other than death,
no payroll deduction may be made from any compensation due him and the entire
balance credited to his Account shall be automatically refunded, and his rights
under the Plan shall terminate. Upon the death of a Participant, no payroll
deduction shall be made from any compensation due him at time of death, and the
entire balance in the deceased Participant’s Account shall be paid in cash to
the Participant’s designated beneficiary, if any, under a group insurance plan
of the Company covering such employee, or otherwise to his estate, and his
rights under the Plan shall terminate.

 

12. Temporary Layoff and Authorized Leave of Absence; Long Term Disability.

Except as otherwise provided by applicable law, payroll deductions shall cease
during a period of absence from work due to a Participant’s temporary layoff,
authorized leave of absence without pay, or disability for which benefits are
not payable from the Company. If such Participant shall return to active service
prior to the Exercise Date for the current Purchase Period, payroll deductions
shall be resumed. He shall not be entitled to make up the deficiency in his
Account caused by his absence and, accordingly, the number of shares to be
purchased shall be reduced. If the Participant shall not return to active
service prior to the Exercise Date for the current Purchase Period, and the
Participant was absent for more than fifty percent (50%) of the weeks in the
Purchase Period, his Stock Purchase Agreement shall be terminated and the
balance in his Account shall be refunded. All other Participants will have an
option to cancel their election in accordance with Section 9.

 

13. Rights Not Transferable; Restrictions on Transfer.

The right to purchase shares of Common Stock under this Plan is exercisable only
by the Participant during his lifetime and is not transferable by him. If a
Participant attempts to transfer his right to purchase shares under the Plan, he
shall be deemed to have requested withdrawal from the Plan and the provisions of
Section 9 hereof shall apply with respect to such Participant.

 

14. No Guarantee of Continued Employment.

Granting of an Option under this Plan shall imply no right of continued
employment with the Company for any Eligible Employee.

 

- 6 -



--------------------------------------------------------------------------------

15. Notice.

Any notice which an Eligible Employee or Participant files pursuant to this Plan
shall be in writing and shall be delivered personally or by mail addressed to
the Company’s General Counsel, c/o Marchex, Inc., 520 Pike Street, Suite 2000,
Seattle, Washington 98101. Any notice to a Participant or an Eligible Employee
shall be conspicuously posted in the Company’s principal office or shall be
mailed addressed to the Participant or Eligible Employee at the address
designated in the Stock Purchase Agreement or in a subsequent writing.

 

16. Merger.

(a) If the Company shall at any time merge or consolidate with another
corporation and the holders of the capital stock of the Company immediately
prior to such merger or consolidation continue to hold at least 80% by voting
power of the capital stock of the surviving corporation (“Continuity of
Control”), the holder of each Option then outstanding will thereafter be
entitled to receive at the next Exercise Date upon the exercise of such Option
for each share as to which such Option shall be exercised the securities or
property which a holder of one share of the Common Stock was entitled to upon
and at the time of such merger or consolidation, and the Board of Directors or
the Committee shall take such steps in connection with such merger or
consolidation as the Board of Directors or the Committee shall deem necessary to
assure that the provisions of Section 4 shall thereafter be applicable, as
nearly as reasonably may be, in relation to the said securities or property as
to which such holder of such Option might thereafter be entitled to receive
thereunder.

(b) In the event of a merger or consolidation of the Company with or into
another corporation which does not involve Continuity of Control, or of a sale
of all or substantially all of the assets of the Company while unexercised
Options remain outstanding under the Plan, the Board of Directors or Committee,
in its sole discretion, may provide that (i) subject to the provisions of
clauses (ii) and (iii), after the effective date of such transaction, each
holder of an outstanding Option shall be entitled, upon exercise of such Option,
to receive in lieu of shares of Common Stock, shares of such stock or other
securities as the holders of shares of Common Stock received pursuant to the
terms of such transaction; or (ii) all outstanding Options shall be cancelled as
of a date prior to the effective date of any such transaction and all payroll
deductions shall be paid out to the participating employees; or (iii) the
Exercise Date of the then current Purchase Period shall be accelerated to a date
prior to the effective date of any such transaction. All Options not assumed,
terminated, or exercised before the effective date of any such transaction shall
terminate on the effective date of such transaction.

 

17. Application of Funds.

All funds deducted from a Participant’s compensation in payment for shares
purchased or to be purchased under this Plan may be used for any valid corporate
purpose provided that the Participant’s Account shall be credited with the
amount of all payroll deductions as provided in Section 7.

 

- 7 -



--------------------------------------------------------------------------------

18. Government Approvals or Consents.

This Plan and the Company’s obligation to sell and deliver Common Stock under
this Plan is subject to listing on a national stock exchange or quotation on the
Nasdaq Global Market (to the extent the Common Stock is then so listed or
quoted) and the approval of all governmental authorities required in connection
with the authorization, issuance or sale of such stock. Subject to the
provisions of Section 19, the Board of Directors may make such changes in the
Plan and include such terms in any offering under this Plan as may be necessary
or desirable, in the opinion of counsel, to comply with the rules or regulations
of any governmental authority, or to be eligible for tax benefits under the Code
or the laws of any state, or in the opinion of the Company’s auditors, to
eliminate or reduce any unfavorable financial accounting consequences.

 

19. Amendment of the Plan.

The Board of Directors may, without the consent of the Participants, amend the
Plan at any time, provided that, except as otherwise provided in this Plan, no
such action shall adversely affect Options theretofore granted hereunder and if
the approval of any such amendment by the stockholders of the Company is
required by Section 423 of the Code, such amendment will not be effected without
such approval. For purposes of this Section 19, termination of the Plan by the
Board of Directors pursuant to Section 20 shall not be deemed to be an action
which adversely affects Options theretofore granted hereunder.

 

20. Term of the Plan.

The Plan shall become effective on the Effective Date. The Plan will terminate
on the date which is ten years from the earlier of the date of its adoption and
the date of its approval by the stockholders of the Company, provided, however,
that the Board of Directors shall have the right to terminate the Plan at any
time. In the event of the expiration of the Plan or its termination, all Options
then outstanding under the Plan shall automatically be canceled and the entire
amount credited to the Account of each Participant hereunder shall be refunded
to each such Participant without interest.

 

21. Notice to Company of Disqualifying Dispositions.

By electing to participate in the Plan, each Participant agrees to notify the
Company in writing immediately after the Participant transfers Common Stock
acquired under the Plan, if such transfer occurs within two years after the
first business day of the Purchase Period in which such Common Stock was
acquired. Each Participant further agrees to provide any information about such
a transfer as may be requested by the Company or any Subsidiary in order to
assist it in complying with any applicable tax laws. The Participant
acknowledges that the Company may send a W-2, or substitute therefor, as
appropriate, to the Participant with respect to any income recognized by the
Participant upon a disqualifying disposition of Common Stock.

 

22. Withholding of Taxes.

Each Participant must make adequate provision for the Company’s federal, state
or other tax withholding obligations, if any, which may arise upon the exercise
of the Option or the disposition of the Common Stock. At any time, the Company
may, but shall not be obligated to,

 

- 8 -



--------------------------------------------------------------------------------

withhold from the Participant’s compensation the amount necessary for the
Company to meet applicable withholding obligations, including any withholding
required to make available to the Company any tax deductions or benefits
attributable to sale or early disposition of Common Stock by the Participant.

 

23. General.

Whenever the context of this Plan permits, words in any gender shall include any
other gender, words in the singular shall include the plural and the plural
shall include the singular.

 

24. Governing Law.

The internal substantive laws of the State of Delaware shall govern all matters
relating to this Plan.

 

- 9 -